IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37516

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 314
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 11, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
LARRY EVAN DAVIS,                                )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Gregory S. Anderson, District Judge.

       Judgment of conviction and suspended unified sentence of five years, with a
       minimum period of confinement of two years, for felony domestic battery,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Larry Evan Davis entered an Alford 1 plea to felony domestic battery. I.C. § 18-918(3)(b),
18-918(3)(c). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced Davis to a unified term of five years, with a minimum period of confinement of
two years. Following successful completion of a period of retained jurisdiction, the district court
suspended the sentence and placed Davis on probation for four years. Davis appeals, asserting
that his suspended sentence is excessive.

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Davis’s judgment of conviction and sentence are affirmed.




                                                   2